Exhibit 10.1

 

THIRD AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

This Third Amendment to Loan and Security Agreement (the “Amendment”) is entered
into as of July 19, 2010, by and between COMERICA BANK (“Bank”) and
OPENTABLE, INC. (“Borrower”).

 

RECITALS

 

Borrower and Bank are parties to that certain Loan and Security Agreement dated
as of July 30, 2007 (as amended from time to time, including, without
limitation, by that certain First Amendment to Loan and Security Agreement dated
as of September 18, 2008, and that certain Second Amendment to Loan and Security
Agreement dated as of June 23, 2009, the “Agreement”). All indebtedness owing by
Borrower to Bank shall hereinafter be referred to as the “Indebtedness.” The
parties desire to amend the Agreement in accordance with the terms of this
Amendment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

AGREEMENT

 

I.                                         Incorporation by Reference. The
Recitals and the documents referred to therein are incorporated herein by this
reference. Except as otherwise noted, the terms not defined herein shall have
the meaning set forth in the Agreement.

 

II.                                     Amendment to the Agreement. Subject to
the satisfaction of the conditions precedent as set forth in Article IV hereof,
the Agreement is hereby amended as set forth below.

 

A.                                   Section 2.5(a) of the Agreement is hereby
amended and restated in its entirety to read as follows:

 

“2.5(a) Reserved.”

 

B.                                     Section 6.2(a) of the Agreement is hereby
deleted in its entirety and replaced as follows:

 

“6.2(a) Reserved.”

 

C.                                     Section 6.2(d) of the Agreement is hereby
deleted in its entirety and replaced as follows:

 

“6.2(d) Reserved.”

 

D.                                    Section 7.3 of the Agreement is hereby
amended and restated in its entirety to read as follows:

 

“7.3         Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with or into any other business
organization (other than mergers or consolidations of a Subsidiary into another
Subsidiary or into Borrower), or acquire, or permit any of its Subsidiaries to
acquire, all or substantially all of the capital stock or property of another
Person except where (i) no Event of Default has occurred, is continuing or would
exist after giving effect to such transactions, (ii) such transactions do not
result in a Change in Control, and (iii) Borrower is the surviving entity.”

 

E.                                      The following defined term in Exhibit A
to the Agreement is hereby amended and restated in its entirety to read as
follows:

 

“Revolving Maturity Date” means July 31, 2011.

 

1

--------------------------------------------------------------------------------


 

F.                                      Exhibit E (Compliance Certificate) to
the Agreement is hereby replaced with Exhibit E attached hereto.

 

III.                                 Legal Effect.

 

A.                                   The Agreement is hereby amended wherever
necessary to reflect the changes described above. Borrower agrees that it has no
defenses against the obligations to pay any amounts under the Indebtedness.

 

B.                                     Borrower understands and agrees that in
modifying the existing Indebtedness, Bank is relying upon Borrower’s
representations, warranties, and agreements, as set forth in the Agreement and
the other Loan Documents. Except as expressly modified pursuant to this
Amendment, the terms of the Agreement and the other Loan Documents remain
unchanged, and in full force and effect. Bank’s agreement to modifications to
the existing Indebtedness pursuant to this Amendment in no way shall obligate
Bank to make any future modifications to the Indebtedness. Nothing in this
Amendment shall constitute a satisfaction of the Indebtedness. It is the
intention of Bank and Borrower to retain as liable parties, all makers and
endorsers of the Agreement and the other Loan Documents, unless the party is
expressly released by Bank in writing. No maker, endorser, or guarantor will be
released by virtue of this Amendment. The terms of this paragraph apply not only
to this Amendment, but also to all subsequent loan modification requests.

 

C.                                     This Amendment may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one instrument. This is an integrated Amendment and
supersedes all prior negotiations and agreements regarding the subject matter
hereof. All modifications hereto must be in writing and signed by the parties.

 

IV.                                 Conditions Precedent. Except as specifically
set forth in this Amendment, all of the terms and conditions of the Agreement
and the other Loan Documents remain in full force and effect. The effectiveness
of this Amendment is conditioned upon receipt by Bank of:

 

A.                                   This Amendment, duly executed by Borrower;

 

B.                                     A legal fee from Borrower in the amount
of $500; and

 

C.                                     Such other documents, and completion of
such other matters, as Bank may reasonably deem necessary or appropriate.

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.

 

 

OPENTABLE, INC.

 

 

 

 

By:

/s/ Matt Roberts

 

Name:

Matt Roberts

 

Title:

Chief Financial Officer

 

 

 

 

COMERICA BANK

 

 

 

 

By:

/s/ Kim Crosslin

 

Name:

Kim Crosslin

 

Title:

V.P.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

COMPLIANCE CERTIFICATE

 

Please send all Required Reporting to:

 

Comerica Bank

 

 

Technology & Life Sciences Division

 

 

Loan Analysis Department

 

 

250 Lytton Avenue

 

 

3rd Floor, MC 4240

 

 

Palo Alto, CA 94301

 

 

Phone: (650) 462-6060

 

 

Fax: (650) 462-6061

 

FROM: OpenTable, Inc.

 

The undersigned authorized Officer of OpenTable, Inc. (“Borrower”), hereby
certifies that in accordance with the terms and conditions of the Loan and
Security Agreement, as modified from time to time, (i) Borrower is in complete
compliance for the period ending                     with all required terms and
conditions, except as noted below and (ii) all representations and warranties of
Borrower stated in the Agreement are true and correct as of the date hereof.
Attached herewith are the required documents supporting the above certification.
The Officer further certifies that these are prepared in accordance with
Generally Accepted Accounting Principles (GAAP) and are consistent from one
period to the next, except as explained in an accompanying letter or footnotes.

 

Please indicate compliance status by circling Yes/No under “Complies” column.

 

REPORTING COVENANTS

 

REQUIRED

 

COMPLIES

 

 

 

 

 

 

 

Quarterly Financial Statements

 

Quarterly, within 45 days

 

YES

 

NO

Compliance Certificate

 

Quarterly, within 45 days

 

YES

 

NO

Annual (CPA Audited)

 

FYE within 150 days

 

YES

 

NO

Board Approved annual projections

 

FYE within 30 days

 

YES

 

NO

Total amount of Borrower’s cash and investments

 

Amount: $

 

YES

 

NO

Total amount of Borrower’s cash and investments maintained with Bank

 

Amount: $

 

YES

 

NO

 

 

 

 

 

 

 

If Applicable

 

 

 

 

 

 

10-Q

 

Quarterly, within 5 days of SEC filing (50 days)

 

YES

 

NO

10-K

 

Annually, within 5 days of SEC filing (95 days)

 

YES

 

NO

 

 

 

DESCRIPTION

 

APPLICABLE

 

 

 

 

 

 

 

Legal Action > $500,000

 

Notify promptly upon notice

 

YES

 

NO

Inventory Disputes > $500,000

 

Notify promptly upon notice

 

YES

 

NO

Cross default with other agreements >$500,000

 

Notify promptly upon notice

 

YES

 

NO

Judgment > $500,000

 

Notify promptly upon notice

 

YES

 

NO

 

FINANCIAL COVENANTS

 

REQUIRED

 

ACTUAL

 

COMPLIES

 

 

 

 

 

 

 

 

 

TO BE TESTED MONTHLY, UNLESS OTHERWISE NOTED:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Adjusted Quick Ratio

 

2.00:1.00

 

:1.00

 

YES

 

NO

 

OTHER COVENANTS

 

REQUIRED

 

ACTUAL

 

COMPLIES

 

 

 

 

 

 

 

 

 

Permitted Indebtedness for equipment leases

 

<$500,000

 

 

 

YES

 

NO

Permitted Investments for stock repurchase

 

<$500,000

 

 

 

YES

 

NO

Permitted Investments for subsidiaries

 

<$10,000,000 or 80% total assets

 

 

 

YES

 

NO

Permitted Investments for employee loans

 

<$500,000

 

 

 

YES

 

NO

Permitted Investments for joint ventures

 

<$500,000

 

 

 

YES

 

NO

Permitted Liens for equipment leases

 

<$500,000

 

 

 

YES

 

NO

Permitted Transfers

 

<$500,000

 

 

 

YES

 

NO

 

 

Please Enter Below Comments Regarding Covenant Violations:

 

 

On behalf of Borrower, the Officer further acknowledges that at any such time as
Borrower is out of compliance with any of the terms set forth in the Loan
Agreement, including, without limitation, any of the financial covenants,
Borrower cannot receive any advances.

 

OpenTable, Inc.

 

Very truly yours,

 

 

 

BANK USE ONLY

 

 

 

 

 

 

Authorized Signer

 

Rec’d by:

 

 

 

Date:

 

Name:

 

 

Reviewed by:

 

 

 

 

Date:

 

Title:

 

 

Financial Compliance Status:           YES/NO

 

 

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------